On reconsidering this case, the court is of opinion that the decree heretofore given on the 25th day of March last, ought to continue unchanged; and does therefore direct that the order entered on the 37th day of the last term, suspending the operation of the said decree be discharged, and in addition thereto the court does further order and decree that the plaintiff recover of the defendant the costs accruing on the motion for a dissolution of the injunction in the court below, which is ordered to be certified to the said court.